USCA11 Case: 21-14104     Date Filed: 11/17/2022    Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14104
                   Non-Argument Calendar
                   ____________________

JOSEPH BAER,
Capt.,
                                              Plaintiff-Appellant,
versus
MV AMERICANA,
ABSOLUTE NEVADA,


                                          Defendants-Appellees.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 21-14104            Date Filed: 11/17/2022         Page: 2 of 11




2                          Opinion of the Court                      21-14104

               D.C. Docket No. 3:21-cv-00465-BJD-LLL
                     ____________________

Before JORDAN, ROSENBAUM, and EDMONDSON, Circuit Judges.
PER CURIAM:

        Plaintiff Capt. Joseph Baer, proceeding pro se, 1 appeals the
district court’s dismissal -- pursuant to Fed. R. Civ. P. 12(b)(6) -- of
Plaintiff’s civil action against the M/V Americana (“Vessel”) and
against the Vessel’s owner, Absolute Nevada, LLC (“Absolute Ne-
vada”). In his complaint, Plaintiff sought unpaid wages under the
Seaman’s Act and sought the enforcement of a maritime lien
against the Vessel. No reversible error has been shown; we affirm.
                                           I.
        Briefly stated, this civil action involves a dispute about pay-
ment for repair work Plaintiff performed on the Vessel in 2019.
Plaintiff says his company -- Grand Majestic Riverboat Company,
LLC (“Grand Majestic”) -- and Absolute Nevada were parties to a
charter agreement. In October 2019, Absolute Nevada asked Plain-
tiff to help bring the Vessel into compliance with Coast Guard reg-
ulations. Plaintiff says he agreed to do the repair work on the




1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). We also construe liberally pro se pleadings. See
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
USCA11 Case: 21-14104         Date Filed: 11/17/2022     Page: 3 of 11




21-14104                Opinion of the Court                          3

condition that his services would be performed personally and not
in connection with Grand Majestic.
        After Plaintiff began work on the Vessel, he discovered de-
fects he believed rendered the Vessel unseaworthy. Plaintiff re-
ported the unsafe conditions to Absolute Nevada but says his find-
ings fell on “deaf ears.” Thereafter, the relationship between Plain-
tiff and Absolute Nevada deteriorated. Absolute Nevada later told
Plaintiff his services were no longer needed. Plaintiff disembarked
the Vessel on 26 October 2019.
       In November 2019, Plaintiff sent Absolute Nevada an in-
voice for over $17,000 for the work he performed on the Vessel.
Plaintiff says the invoice was never paid. In June 2020, Plaintiff filed
a “seaman’s wage lien” with the National Vessel Documentation
Center.
       In April 2021, Plaintiff filed this civil action in the United
States District Court for the Middle District of Florida. Plaintiff
sought money damages and an order seizing the Vessel so that the
Vessel could be sold to cover Plaintiff’s damages.
       The magistrate judge issued a show-cause order directing
Plaintiff to show cause why Plaintiff’s claims were not barred by
previous litigation between Absolute Nevada and Grand Majestic
in the United States District Court for the Southern District of New
York (“New York Case”). As background, the magistrate judge
noted that -- in January 2020 -- the New York district court entered
a Stipulation and Order mandating, in pertinent part, that all claims
USCA11 Case: 21-14104        Date Filed: 11/17/2022      Page: 4 of 11




4                       Opinion of the Court                 21-14104

arising from the failed charter between Absolute Nevada and
Grand Majestic be arbitrated in the pending New York arbitration
proceedings. The Stipulation and Order also barred Grand Majes-
tic from seeking arrest of the Vessel.
        The magistrate judge noted further that the New York dis-
trict court had issued an order in September 2020 in which the New
York district court found Plaintiff in civil contempt for violating the
terms of the Stipulation and Order and imposed a monetary sanc-
tion (“September 2020 Order”). The New York district court de-
termined that -- even though Plaintiff was not a party to the New
York Case -- Plaintiff was still bound by the terms of the Stipulation
and Order as an “officer” of Grand Majestic.
      In response to the show-cause order, Plaintiff denied that he
was bound by the Stipulation and Order entered in the New York
Case. Plaintiff also asserted that he performed the repair work on
the Vessel personally as a contractor, separate and apart from the
charter agreement between Absolute Nevada and Grand Majestic.
       The magistrate judge issued a report and recommendation
(“R&R”), recommending that the district court dismiss Plaintiff’s
complaint. The magistrate judge took judicial notice of the orders
entered in the New York Case. The magistrate judge determined
that Plaintiff’s complaint was subject to dismissal because, “in es-
sence, Plaintiff is attempting to litigate, in a different court, the
identical matters that have already been litigated in the Southern
District of New York.”
USCA11 Case: 21-14104          Date Filed: 11/17/2022      Page: 5 of 11




21-14104                 Opinion of the Court                           5

       Plaintiff objected to the R&R. The district court overruled
Plaintiff’s objections and adopted the R&R. 2 The district court ob-
served that the New York district court had already ruled that
Plaintiff was bound by a settlement agreement that prohibited
Plaintiff from asserting -- outside a pending New York arbitration
action -- the claims he sought to raise in this case. In the light of
the New York Case, the district court concluded that Plaintiffs’
claims were barred by res judicata. This appeal followed.
                                       II.
A.     Magistrate Judge’s Authority and Impartiality
      Plaintiff first contends that the magistrate judge exceeded his
authority by ruling on matters reserved typically for Article III
judges. We disagree.
        A district court is authorized by statute to designate a mag-
istrate judge to hear and to determine non-dispositive pretrial mat-
ters. See 28 U.S.C. § 636(b)(1)(A). A district court may also desig-
nate a magistrate judge to make recommendations about the dis-
position of the case. See id. § 636(b)(1)(B).
       Here, the district court exercised properly its statutory au-
thority to designate the magistrate judge to assist in this case. The
magistrate judge then acted within the scope of that designated au-
thority when he ruled on non-dispositive pretrial matters and when


2 The district court modified in part the R&R to the extent the R&R recom-
mended retaining jurisdiction over Absolute Nevada’s motion for sanctions.
USCA11 Case: 21-14104        Date Filed: 11/17/2022      Page: 6 of 11




6                       Opinion of the Court                 21-14104

he issued the R&R recommending that Plaintiff’s complaint be dis-
missed.
        We also reject Plaintiff’s assertion that the magistrate judge
was biased unfairly against him. As evidence of alleged bias, Plain-
tiff points to the magistrate judge’s statements that Plaintiff was
proceeding pro se and in forma pauperis. The complained-of state-
ments characterize accurately Plaintiff’s status before the district
court. Nothing in the record evidences that Plaintiff was treated
less favorably because of his pro se or in forma pauperis status. To
the contrary, by noting that Plaintiff was proceeding pro se, the
magistrate judge was indicating that Plaintiff’s pleadings would be
held to a less stringent standard and would be construed more lib-
erally than pleadings drafted by lawyers. See Tannenbaum, 148
F.3d at 1263.
B.     Motion to Disqualify Absolute Nevada’s Counsel
         Plaintiff next challenges the magistrate judge’s denial of
Plaintiff’s motion to disqualify Absolute Nevada’s lawyer (J.M.) and
J.M.’s law firm (“Firm”). In his motion, Plaintiff alleged that a con-
flict of interest existed based on Plaintiff’s former relationship with
the Firm. Plaintiff said the Firm represented Plaintiff in the pur-
chase of a commercial 150-passenger vessel named the M/V Cocoa
Belle: a matter Plaintiff says is “similar to this current case.”
       Absolute Nevada opposed Plaintiff’s disqualification mo-
tion. Absolute Nevada asserted that Plaintiff failed to show a rela-
tionship between the M/V Cocoa Belle matter and the instant case
USCA11 Case: 21-14104          Date Filed: 11/17/2022      Page: 7 of 11




21-14104                 Opinion of the Court                           7

and failed to identify any information learned during the M/V Co-
coa Belle matter that would now prevent the Firm from represent-
ing Absolute Nevada.
       In a sworn affidavit, the Firm’s bookkeeper said the Firm had
no record of Plaintiff being a client of the Firm. Between 2004 and
2006, the Firm did, however, represent an entity called B&C Ma-
rine, LLC 3 concerning the purchase of the M/V Cocoa Belle. Pur-
suant to the Firm’s document-retention policy, the paper file con-
cerning the M/V Cocoa Belle matter was destroyed in 2019. Nei-
ther of the two lawyers who worked on the M/V Cocoa Belle mat-
ter were involved in representing Absolute Nevada in this case.
       In a sworn affidavit, J.M. said he contacted the Florida Bar
Ethics hotline to discuss the potential conflict asserted by Plaintiff.
J.M. says the hotline advice supported the Firm’s conclusion that
no conflict existed under the applicable rule of professional con-
duct: Florida Rule of Professional Conduct 4-1.9.
       The magistrate judge denied Plaintiff’s motion “for the rea-
sons stated by Defendant Absolute Nevada.”
       We review de novo a district court’s interpretation and ap-
plication of the pertinent Rules of Professional Conduct. See
Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553, 1557-58 (11th




3 Plaintiff says B&C Marine was a company he co-owned with his then-wife.
USCA11 Case: 21-14104         Date Filed: 11/17/2022     Page: 8 of 11




8                       Opinion of the Court                  21-14104

Cir. 1997). We review for clear error the district court’s factual
findings. Id.
       In determining whether a conflict of interest exists between
a party and an attorney or a law firm, we look to the local rules of
professional responsibility and standards of conduct. See Bayshore
Ford Truck Sales, Inc. v. Ford Motor Co., 380 F.3d 1331, 1338 (11th
Cir. 2004). “The party moving to disqualify counsel bears the bur-
den of proving the grounds for disqualification.” In re BellSouth
Corp., 334 F.3d 941, 961 (11th Cir. 2003).
        Florida Rule of Professional Conduct 4-1.9 governs conflicts
of interest involving former clients. Under Rule 4-1.9, a lawyer is
prohibited from “represent[ing] another person in the same or a
substantially related matter in which that person’s interests are ma-
terially adverse to the interest of the former client unless the for-
mer client gives informed consent[.]” Fla. Bar Code Prof. Resp. 4-
1.9. A lawyer is also prohibited from “us[ing] information relating
to the representation to the disadvantage of the former client” and
prohibited from “reveal[ing] information relating to the represen-
tation.” Id. Commentary to Rule 4-1.9 provides that matters are
“substantially related” “if they involve the same transaction or legal
dispute, or if the current matter would involve the lawyer attacking
work that the lawyer performed for the former client.” Id.
       Plaintiff has failed to satisfy his burden of establishing an im-
permissible conflict of interest under Florida’s professional conduct
rules. Even if we accept that Plaintiff can be considered a former
client of the Firm, the matter involving B&C Marine’s acquisition
USCA11 Case: 21-14104         Date Filed: 11/17/2022     Page: 9 of 11




21-14104                Opinion of the Court                          9

of the M/V Cocoa Belle was neither the same nor substantially re-
lated to Plaintiff’s current claim for unpaid seaman’s wages. Nor
has Plaintiff identified any information the Firm might have
learned during the M/V Cocoa Belle matter that could now be re-
vealed improperly or used to his disadvantage. On this record, we
see no error in the magistrate judge’s denial of Plaintiff’s disqualifi-
cation motion.
C.     Res Judicata
        Plaintiff next challenges the district court’s dismissal of his
civil action. Plaintiff argues chiefly that he is not bound by the Stip-
ulation and Order entered in the New York Case and that the ser-
vices performed on the Vessel were performed personally and not
in relation to the charter agreement between Absolute Nevada and
Grand Majestic. Plaintiff raises no express challenge to the district
court’s ruling that his claims are barred by the New York Case.
       We review de novo a district court’s decision that a claim is
barred by res judicata. See Ragsdale v. Rubbermaid, Inc., 193 F.3d
1235, 1238 (11th Cir. 1999). “Res judicata bars the filing of claims
which were raised or could have been raised in an earlier proceed-
ing.” Id. A claim is barred by earlier litigation if these four elements
are met: (1) a prior final judgment on the merits exists, (2) the prior
decision was rendered by a court of competent jurisdiction, (3) the
parties are identical in both suits, and (4) the same cause of action
is involved in both cases. See Davila v. Delta Air Lines, Inc., 326
F.3d 1183, 1187 (11th Cir. 2003).
USCA11 Case: 21-14104          Date Filed: 11/17/2022        Page: 10 of 11




10                        Opinion of the Court                    21-14104

       Here, the New York district court’s September 2020 Order
constitutes a final judgment for res judicata purposes and was en-
tered by a court of competent jurisdiction. In its September 2020
Order, the New York district court (1) granted Absolute Nevada’s
post-judgment motion to hold Plaintiff in civil contempt for violat-
ing the terms of the Stipulation and Order and (2) imposed a non-
contingent monetary sanction against Plaintiff. 4 See Thomas v.
Blue Cross & Blue Shield Ass’n, 594 F.3d 823, 829 (11th Cir. 2010)
(“A postjudgment order is final for purposes of [28 U.S.C. §] 1291
only if the order disposes of all issues raised in the motion.”);
Combs v. Ryan’s Coal Co., 785 F.2d 970, 976-77 (11th Cir. 1986)
(explaining that a civil contempt order that includes a noncontin-
gent order of sanction constitutes a final appealable judgment).
       The September 2020 Order also involved the same parties
that are involved in this civil action: Plaintiff and Absolute Nevada.
Although Plaintiff was not a named party in the New York Case,
the New York district court determined that Plaintiff -- as Grand
Majestic’s “President, sole member, sole director, and ‘sole propri-
etor’” -- was bound expressly by the Stipulation and Order entered
in that case.
      Both this civil action and the September 2020 Order also in-
volve the same cause of action: Plaintiff’s claim for unpaid wages


4 The Second Circuit later affirmed the district court’s September 2020 Order
on direct appeal. See Absolute Nevada, LLC v. Baer, No. 21-50-cv, 2022 U.S.
App. LEXIS 3312 (2nd Cir. Feb. 7, 2022).
USCA11 Case: 21-14104            Date Filed: 11/17/2022         Page: 11 of 11




21-14104                   Opinion of the Court                               11

under the Seaman’s Act. The New York district court found Plain-
tiff violated the terms of the Stipulation and Order when Plaintiff
brought a claim for unpaid seaman’s wages outside the pending
New York arbitration proceedings and when Plaintiff filed a lien
against the Vessel.
      On this record, the district court committed no error in con-
cluding that Plaintiff’s claims were barred by res judicata.

        AFFIRMED. 5




5 We reject Plaintiff’s conclusory assertion that the district court violated his
due process rights by failing to rule on his petition to vacate the Stipulation
and Order, pursuant to 9 U.S.C. § 10. The district court lacked jurisdiction to
vacate a judgment entered by the New York district court.